Citation Nr: 0528305	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What rating is for assignment from April 3, 2002, for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication?

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which entitlement to service 
connection for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication (hereinafter asthmatic 
disorder), was granted and a 10 percent evaluation was 
assigned, effective from April 3, 2002.  In a December 2002 
rating decision the rating assigned for the veteran's 
asthmatic disorder was increased to 30 percent effective from 
April 3, 2002, and in a May 2005 rating decision it was 
increased to 60 percent effective from February 23, 2005.  As 
the veteran has disagreed with the initial rating assigned 
for this disorder, the Board has characterized the issue as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

This matter also comes from the July 2002 rating decision 
which denied an increased rating for residuals of a fracture 
of the right fifth metacarpal.  

The Board remanded both of the foregoing matters in November 
2003 so that adequate notice of the Veterans Assistance Act 
of 2000 (VCAA) could be provided the veteran, as well as to 
undertake further development of the evidence.  


FINDINGS OF FACT

1.  Before February 23, 2005, the veteran's asthmatic 
disorder was not manifested by pulmonary function testing 
results indicative of a forced respiratory volume in one 
second (FEV-1) of less than 56 percent of predicted, or by a 
ratio of FEV-1 to forced vital capacity (FVC) of less than 56 
percent of predicted; and neither monthly visits to a 
physician for required care of exacerbations nor intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids was shown.

2.  From February 23, 2005, the veteran's asthmatic disorder 
has not been manifested by pulmonary function test findings 
showing a FEV-1 of less than 40 percent of that predicted, or 
a FEV-1/FVC ratio of less than 40 percent of that predicted; 
more than one attack per week with episodes of respiratory 
failure has not been demonstrated; and the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is not shown to have been 
required.  

3.  Residuals of a right fifth metacarpal fracture are not 
manifested by ankylosis, and are not productive of a marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication, before February 23, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic 
Code (Code) 6602 (2004).  

2.  The schedular criteria for the assignment of a rating in 
excess of 60 percent for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication, from February 23, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.97, Code 6602.  

3.  The schedular and extraschedular criteria for a 
compensable rating for residuals of a right fifth metacarpal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Codes 
5156, 5227 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter informed the veteran that "[I]f there is any 
other evidence or information that you think will support 
your claim[s], please let us know."  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, he has not been 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Service connection for an asthmatic lung condition due to 
chemotherapy and pulmotoxic medication was granted in July 
2002, and a 10 percent rating, effective from April 3, 2002, 
was assigned.  The veteran perfected an appeal to this 
decision.  By further rating action in December 2002, the RO 
increased the rating assigned for the veteran's asthmatic 
lung disorder from 10 percent to 30 percent, also effective 
from April 3, 2002.  Thereafter, a rating decision dated in 
May 2005 increased the rating assigned for the veteran's 
asthmatic lung disorder from 30 percent to 60 percent, 
effective from February 23, 2005.  

The service medical records show that the veteran underwent 
chemotherapy treatment, to include Bleomycin treatment, for 
testicular cancer.  

Private medical evidence of record, dated from 1993 to 2001, 
shows various treatment afforded the veteran for his 
asthmatic disorder.  

At a May 2002 VA respiratory examination, the use of several 
different inhalant-type medications, to include a nebulizer 
on a daily basis, was reported.  The examiner opined that the 
veteran's current asthmatic condition was related to his use 
of pulmotoxic medication used for testicular cancer 
treatment.  

VA pulmonary function testing in May 2005 revealed a FEV-1 
value of 63 percent of that predicted pre-bronchodilator, and 
81 percent of predicted post-bronchodilator.  The FEV-1/FVC 
ratio was 71 percent of that predicted pre-bronchodilator, 
and 74 percent of that predicted post-bronchodilator.  The 
FVC and FEV1 findings were noted to be reduced, and the 
FEV1/FVC ratio was normal.  A significant response to the 
inhaled bronchodilator was cited, and the diffusing capacity 
was opined to be normal.  

Also of record are various private medical records, dated 
from October 2002 to March 2004.  In pertinent part, some of 
these records show the use of both steroid and inhalant use 
to treat asthma exacerbations.  

At a VA respiratory examination conducted on February 23, 
2005, daily use of multiple inhalers was reported.  It was 
also reported that he last used steroids in January 2004, and 
that he was employed on a full-time basis.  Pulmonary 
function testing revealed a FEV-1 value of 20 percent of that 
predicted pre-bronchodilator and 43 percent of that predicted 
post-bronchodilator.  The FEV-1/FVC ratio was 53 percent of 
that predicted pre-bronchodilator, and 59 percent of that 
predicted post-bronchodilator.  The findings were noted to 
represent severe restrictive airways disease.  The examiner 
opined that the veteran's restrictive airways disease 
significantly interfered with his employability as well as 
his ability to engage in activities of daily living.  The 
examiner opined that the appellant required close monitoring 
by a pulmonologist.  Notably, however, the veteran noted that 
he had not missed any work in either December 2004 or January 
2005, but that he had missed two days the previous week.  In 
response to specific questions posed the examiner indicated 
that the veteran used an albuterol nebulizer one to 10 times 
per day, that he did not require the use on a daily basis of 
systemic high-dose corticosteroids or immunosuppressive 
drugs, that the veteran did not require at least monthly 
visits to a physician for treatment of exacerbations, that in 
the past 14 months the veteran had been on one course of 
corticosteroids, and that it was at least as likely as not 
that the veteran's asthma disorder interfered with his 
employment as well as with other activities.  Regarding his 
employment history, the veteran informed the examiner that he 
had missed most of January and February 2004, as well as 
significant time in the fall, due to breathing difficulty as 
well as to domestic issues concerning his wife.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's asthmatic lung disorder has been rated under 
38 C.F.R. § 4.97, Code 6602 of the Rating Schedule.  Under 
Code 6602 (for asthma), a 30 percent evaluation is assigned 
where there is a FEV-1 of 56 to 70 percent of predicted 
value, or; a FEV-1/FVC of 56 to 70 percent of predicted 
value, or; where daily inhalational or oral bronchodilator 
therapy is required, or; where inhalational anti-inflammatory 
medication is required.  A 60 percent evaluation is warranted 
when FEV-1 is 40 to 55 percent of predicted value, or; when 
FEV-1/FVC is 40 to 55 percent of predicted value, or; when at 
least monthly visits to a physician are required care of 
exacerbations, or; when intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent evaluation is 
warranted for when FEV-1 is less than 40-percent of predicted 
value, or; when FEV-1/FVC is less than 40 percent, or; when 
more than one attack per week with episodes of respiratory 
failure, or; when there is a requirement for the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Rating in Excess of 30 Percent Before February 23, 2005

To warrant the next higher, 60 percent rating, the evidence 
must show a FEV-1 of 40 to 55 percent of that predicted, or; 
a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least 3 per year) courses of intermittent 
steroids.  Before February 23, 2005, none of these criteria 
were met.  Pulmonary function studies afforded the veteran in 
June 2002 produced results that warranted no more than a 30 
percent rating.  During this time period, there was no 
evidence of systemic corticosteroid treatment or monthly 
physician visits.  Thus, a rating in excess of 30 percent 
rating for the period before February 23, 2005, is not 
indicated.  

Rating in Excess of 60 Percent From February 23, 2005

To warrant a 100 percent rating the evidence must show a FEV-
1 of less than 40 percent of that predicted, or; a FEV-1/FVC 
of less than 40 percent of that predicted, or; more than one 
attack per week with episodes of respiratory failure, or; a 
requirement for daily systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Since 
February 23, 2005, none of these criteria have been met.  
Thus, a rating in excess of 60 percent for the period before 
February 23, 2005, is clearly not indicated.  

Accordingly, the benefit sought on appeal is denied.



Residuals of a Right Fifth Metacarpal Fracture

In an April 1985 rating decision service connection was 
granted for residuals of a right fifth metacarpal fracture, 
and a noncompensable evaluation was granted.  That evaluation 
has remained in effect since.

The veteran was seen for a VA compensation examination in May 
2002.  He reported complaints of a throbbing and tightening 
pain with increased activity.  The veteran denied numbness.  
Physical examination revealed symmetrical strength, and 90 
percent of normal metacarpal phalangeal flexion.  Proximal 
interphalangeal flexion was to 120 degrees, and distal 
interphalangeal flexion was to 80 degrees.  The diagnosis was 
old healed fracture with residual deformity.

At a February 2005 VA examination the appellant reported 
constant right wrist and hand pain which affected his quality 
of life.  He reported working full time at the Unites States 
Postal Service, but experiencing diffuse pain while 
performing his duties there.  Physical examination showed 
that the fracture healed in an acceptable position, with only 
a small external deformity.  Alignment was described as good.  
The finger was not tender to palpation.  The veteran 
demonstrated full flexion to 90 degrees, but he lacked about 
20 degrees of proximal interphalangeal joint extension 
secondary to stiffness.  Repetitive motion did not cause an 
increase in pain, fatigue, or incoordination.  There was no 
evidence of instability or weakened movement.  X-ray study 
revealed no evidence of arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 a 
noncompensable rating is in order for unfavorable or 
favorable ankylosis of the ring or little finger.  The note 
following this code states that consideration shall be given 
as to whether evaluation as an amputation is warranted, and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

The provisions of 38 C.F.R. § 4.71, Diagnostic Code 5156 
provide that for an amputation of the little finger a 20 
percent rating with metacarpal resection (more than one-half 
of the bone lost) is warranted.  A 10 percent rating is 
authorized when the amputation does not involve metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto.

In this case, the veteran's right fifth finger fracture is 
not productive of ankylosis.  Further, given the fact that 
the fracture residuals are manifested by good alignment, and 
the fact that there is no tenderness, instability, weakened 
movement, or increased pain, fatigue or incoordination with 
repetitive motion it cannot be said that the functional 
impairment caused by the fracture equates to an impairment 
that would be present with an amputation of this joint.  
There is no competent evidence that the finger fracture 
interferes with the function of the other right hand fingers.  
Accordingly, a schedular compensable evaluation is not in 
order for residuals of a right fifth finger fracture.

The Board considered whether the appellant warrants a 
compensable evaluation on an extraschedular basis, however, 
there is no evidence that the fracture has necessitated 
frequent hospitalizations, or that it causes a marked 
interference with employment.  While the disorder may cause 
some impact on his ability work, there is no evidence that 
the disorder is so unusual that it cannot be properly rated 
under the rating schedule.  

Accordingly, the benefit sought on appeal is denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to a rating in excess of 30 percent for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication, before February 23, 2005, is denied.

Entitlement to a rating in excess of 60 percent for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication, from February 23, 2005, is denied.

Entitlement to an increased rating for residuals of a 
fracture of the right fifth metacarpal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


